                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

J.K.R., a minor, by and through his father,  )
JOSEPH REESE, and his mother, WENDY          )
REESE and G.S.T., a minor, by and through    )              Civ. No. 3:20-cv-00645
his father, JEFFREY THRONEBERRY and          )              Hon. Aleta Trauger
his mother, TIFFANY THRONEBERRY,             )
                                             )
        Plaintiffs,                          )              JURY DEMANDED
                                             )
v.                                           )
                                             )
WILSON COUNTY SCHOOL DISTRICT and )
DONNA WRIGHT, individually and in her        )
official capacity as Director Of Schools for )
Wilson County School District,               )
                                             )
        Defendants.                          )

     RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR TEMPORARY
           RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Defendants respond to Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction (ECF 5).

I.     INTRODUCTION

       Plaintiffs sent a Snapchat1 video to a fellow student in which Plaintiffs stated: “N*****…

N*****… Fuck… N*****s… Make them pick our cotton.” A copy of this video will be submitted

to the Court for viewing and verification. This offensive, violent, and hurtful video was sent to

another student who was abhorred by the content. Whether Plaintiffs intended or not, this video


1
  “Snapchat is both a messaging platform and a social network” that “exists only as a mobile app
you can download to your iPhone or Android smartphone.” Snapchat “[p]hotos and videos
essentially disappear a few seconds after they've been viewed by their recipients” unlike “other
social networks, which keep your content online forever unless you decide to delete it.” State v.
Johnson, 538 S.W.3d 32, 42 (Tenn. Crim. App. 2017). However, as evidenced by this case,
recipients may “screen shot record” the Snapchat and thus preserve it and/or pass it on.




     Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 1 of 17 PageID #: 62
circulated amongst other students and created a volatile and disruptive situation within the District,

which cannot be tolerated. Furthermore, Plaintiffs knew or should have known that videos posted

and sent on an internet platform may be shared. Screen shot recording a Snapchat video is well

known and should have been reasonably apparent to Plaintiffs.

       Parents complained to the administration about the racial slurs expressed in the video as it

circulated amongst social media. The video racial slurs necessitated several team meetings with

the Football Coach, and ultimately intervention by the administration to address the hostile

environment created by the video. The reckless posting of a video that states “N*****…

N*****… Fuck …N*****s…We will make them pick our cotton” can reasonably be construed

as creating a hostile school environment and violates the student conduct policy. Furthermore, the

“Fuck… N*****s” statement can be perceived as violent or a potential threat of violence.

Ultimately, the administration determined that Plaintiffs should be barred from extracurricular

activities for the 2020-21 school year, namely playing football.

       Plaintiffs assert they have a First Amendment right to send a Snapchat stating “N*****…

N*****…Fuck… N*****s…We will make them pick our cotton” to another student because the

video was sent away from school – i.e. off campus. The District has the duty to prevent

disturbances. Although forecasting disruption is unmistakably difficult to do, it is not a stretch to

conclude that the video posted by Plaintiffs would be viewed as harassing to some, offensive to

most, and could lead to disruption on Plaintiffs’ football team and potential conflict among

students. The District took quick action to protect the students and teachers, which included

conducting an investigation, holding multiple meetings with the football team to discuss players’

concerns and to educate them on racism, and ultimately barring Plaintiffs from participating in

extracurricular activities for one year. All of this was a disruption to the school and the football




    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 2 of 17 PageID #: 63
team. In light of this, the issue should be framed as whether Plaintiffs have a constitutional right

to remain on the football team after sending hateful speech to another student that, after being

circulated amongst the school, caused significant disruption within the school community. The

answer is no.

        Because Plaintiffs cannot establish that they are likely to succeed on the merits of their

constitutional claims, this Court should deny his request for a temporary injunction.

II.     STANDARD FOR RULING ON MOTION FOR PRELIMINARY INJUNCTION

        This Court previously outlined the factors to be considered in ruling on a motion for a

preliminary injunction.

        This Court must consider four factors in deciding whether to issue a preliminary
        injunction: (1) whether the movant has a strong likelihood of success on the merits;
        (2) whether the movant would suffer irreparable harm without the injunction; (3)
        whether issuance of the injunction would cause substantial harms to others; and (4)
        whether the public interest would be served by issuance of the injunction. No single
        factor is a prerequisite to the issuance of a preliminary injunction; rather the Court
        must balance all four factors. Before a preliminary injunction may issue, however,
        a plaintiff must always demonstrate some irreparable injury that necessitates the
        injunction.

Young v. Giles Cty. Bd. of Educ., 181 F. Supp. 3d 459, 462–63 (M.D. Tenn. 2015)(citations

omitted).

        “Each of these factors [should] be balanced against one another and should not be

considered prerequisites to the grant of a preliminary injunction.” Liberty Coins, LLC v. Goodman,

748 F.3d 682, 690 (6th Cir. 2014)(internal quotation omitted, alteration in original)(citing Leary

v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000)). “In the context of a First Amendment claim, the

balancing of these factors is skewed toward an emphasis on the first factor.” Id. The Sixth Circuit

explained this as follows:

        When a party seeks a preliminary injunction on the basis of the potential violation
        of the First Amendment, the likelihood of success on the merits often will be the
        determinative factor. With regard to the factor of irreparable injury, for example, it



      Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 3 of 17 PageID #: 64
          is well-settled that “loss of First Amendment freedoms ... unquestionably
          constitutes irreparable injury.”

Goodman, 748 F.3d at 690 (quotations omitted). The Goodman Court further explained the

importance of the first factor—success on the merits:

          In cases implicating the First Amendment, the other three factors often hinge on
          this first factor. “[T]he determination of where the public interest lies [ ] is
          dependent on a determination of the likelihood of success on the merits of the First
          Amendment challenge because it is always in the public interest to prevent the
          violation of a party’s constitutional rights.” Id. at 288 (internal quotation marks
          omitted). Similarly, “because the questions of harm to the parties and the public
          interest generally cannot be addressed properly in the First Amendment context
          without first determining if there is a constitutional violation, the crucial inquiry
          often is, and will be in this case, whether the statute at issue is likely to be found
          constitutional.” Id. (citing Congregation Lubavitch v. City of Cincinnati, 923 F.2d
          458, 460 (6th Cir.1991)). Therefore, as Plaintiffs have asserted a deprivation of the
          First Amendment right to free speech, this Court's emphasis is on Plaintiffs’
          likelihood of success on the merits.

Id.

          Tinker allows schools to discipline students for their conduct “in class or out of it, which

for any reason materially disrupts classwork or involves substantial disorder or invasion of the

rights of others.” Tinker, as set forth below, weighing the four factors with an emphasis on

likelihood of success on the merits of Plaintiffs’ First Amendment challenge mandates denying

Plaintiffs’ motion for a preliminary injunction.

III.      ANALYSIS

       A. Likelihood of Success on Merits

          The issue raised by Plaintiffs is whether the school has authority to regulate an off-campus

Snapchat message that contained racial slurs. As pointed out by Plaintiffs, the starting point for

this analysis is the Supreme Court decision in Tinker v. Des Moines Independent Community

School Dist., 393 U.S. 503 (1969). Tinker involved students wearing armbands designed to protest

the Vietnam war. The Supreme Court held in Tinker that “First Amendment rights, applied in light




       Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 4 of 17 PageID #: 65
of the special characteristics of the school environment, are available to teachers and students.”

Teachers and students do not “shed their constitutional rights to freedom of speech or expression

at the schoolhouse gate.” Id. However, “school officials retain some authority consistent with

fundamental constitutional safeguards to prescribe and control conduct in the schools.” Nixon v.

Hardin Cty. Bd. of Educ., 988 F.Supp.2d 826, 833, (W.D.Tenn.2013) citing Defoe ex rel. Defoe v.

Spiva, 625 F.3d 324, 331 (6th Cir. 2010). “The constitutional rights of students in public school

are not automatically coextensive with the rights of adults in other settings, and the Constitution

does not compel school officials to surrender control of the American public school system to

public school students.” Id.

       Neither the United States Supreme Court nor the U.S. Sixth Circuit Court of Appeals have

ruled on the issue whether schools may regulate off-campus online speech by students in light of

Tinker and its progeny. Nixon v. Hardin Cty. Bd. of Educ., 988 F.Supp.2d 826, 836

(W.D.Tenn.2013) citing Yoder v. Univ. of Louisville, 526 Fed.Appx. 537, 545 (6th Cir. 2013)

(noting that neither the Supreme Court nor the Sixth Circuit have ruled on the subject), cert. denied,

571 U.S. 1094, 134 S.Ct. 790, 187 L.Ed.2d 594 (2013). The Circuits that have weighed in on this

issue first address whether off-campus speech can be considered “school speech” and thus

susceptible to regulation. If the off-campus speech is “school speech,” courts will then apply

Tinker to evaluate the constitutionality of the school’s imposition of discipline.

       1. The Snapchat Message Was “School Speech”

       As stated above, the Sixth Circuit has not addressed when off-campus speech can be

considered “school speech.” The Second, Fourth, Fifth, Seventh, Eighth, and Ninth Circuits have

all concluded that some off-campus speech can be regulated under the Tinker standard. See, e.g.,

Bell v. Itawamba Cty. Sch. Bd., 799 F.3d 379 (5th Cir. 2015); Wynar v. Douglas Cty. Sch. Dist.,




    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 5 of 17 PageID #: 66
728 F.3d 1062 (9th Cir. 2013); S.J.W. ex rel. Wilson v. Lee’s Summit Sch. Dist., 696 F.3d 771 (8th

Cir. 2012); Kowalski v. Berkeley Cty. Schs., 652 F.3d 565 (4th Cir. 2011); Doninger v. Niehoff,

527 F.3d 41 (2d Cir. 2008); Boucher v. Bd. of the Sch. Dist. of Greenfield, 134 F.3d 821 (7th Cir.

1998). As the Third Circuit put it, “Tinker’s ‘schoolhouse gate’ is not constructed solely of the

bricks and mortar surrounding the school yard.” Layshock ex rel. Layshock v. Hermitage Sch. Dist.,

650 F.3d 205, 216 (3d Cir. 2011). The courts often point to the ubiquitous, “everywhere at once”

nature of the Internet as justification for expanding the scope of Tinker. See, e.g., Bell, 799 F.3d at

392 (noting that the ubiquity of the Internet “confound[s] previously delineated boundaries of

permissible regulations.”). The two primary tests discussed by our sister circuits are the

“reasonable foreseeability” test and the “Nexus” test.

       a. The “Reasonable Foreseeability” Test

       The Reasonable Foreseeability Test arises from S.J.W. ex rel. Wilson v. Lee’s Summit Sch.

Dist., 696 F.3d 771 (8th Cir. 2012). In S.J.W., the Eighth Circuit applied a test asking whether it

was “reasonably foreseeable” that off-campus speech would reach the school. 696 F.3d at 777. In

S.J.W., two students created a blog with racist content as well as sexually degrading comments

about specifically identified female classmates. Id. at 773. The two students used a Dutch domain

site to prevent anyone from finding their blog using a Google search and told only six school

friends about their blog. They intended the blog to be a secret, but “whether by accident or

intention, word spread quickly.” Id. at 774. The S.J.W. court found that it was reasonably

foreseeable that the blog might reach the school because it “targeted” the school. Id. at 778.

Similarly, the Ninth Circuit has found that it is reasonably foreseeable for speech made by students

about other students to reach a school. Wynar, 728 F.3d at 1069.




    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 6 of 17 PageID #: 67
        Another application of the Reasonable Foreseeability Test can be found in Bell v. Itawamba

Cty. Sch. Bd., 799 F.3d 379 (5th Cir. 2015). In Bell, a high school student (off-campus and without

using any school resources) posted a rap recording containing violent and threatening language

against two high school teachers/coaches on Facebook and YouTube. Both the Facebook and

YouTube accounts were publicly accessible. Id. at 382. The school interpreted the language as

threatening, harassing, and intimidating the teachers. The school took disciplinary action against

Bell. Bell brought action against the school, claiming the school’s actions violated his First

Amendment rights. Id. After examining Tinker and its progeny, the Fifth Circuit found Tinker

governs the analysis “when a student intentionally directs at the school community speech

reasonably understood by school officials to threaten, harass, and intimidate a teacher, even when

such speech originated, and was disseminated, off-campus without the use of school resources.”

Id. at 396.

        b. The “Nexus” Test

        This test is derived from Kowalski v. Berkeley Cty. Schs., 652 F.3d 565 (4th Cir. 2011). In

Kowalski, a student created a MySpace discussion group where she and over two dozen other

students ridiculed a fellow student as a “whore” infected with herpes. Id. at 567-68. Ultimately, as

with most postings to the internet, this discussion group made its way into the school and Kowalski

was punished. Kowalski argued that she could not be disciplined for speech that took place at home

after school. The Fourth Circuit disagreed, noting “schools have a ‘compelling interest’ in

regulating speech that interferes with or disrupts the work and discipline of the school, including

discipline for student harassment and bullying.” Id. at 572. The Court continued that “schools have

a duty to protect their students from harassment and bullying in the school environment . . .

[S]chool administrators must be able to prevent and punish harassment and bullying in order to




    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 7 of 17 PageID #: 68
provide a safe school environment conducive to learning.” Id. “Moreover, had the school not

intervened, the potential for continuing and more serious harassment of [the initially targeted

student and others] was real. Experience suggests that unpunished misbehavior can have a

snowballing effect, in some cases resulting in 'copycat' efforts by other students or in retaliation

for the initial harassment.” Id. at 574. The court noted that the group consisted predominantly of

students, the group was named S.A.S.H. for “Students Against Slut Herpes,” the dialogue

foreseeably took place between students and impacted the school environment, and the group

thread was understood by the victim as an attack “made in the school context.” Id. at 573. Based

on this, the Court noted a sufficient nexus between Kowalski’s speech and the school’s

pedagogical interest to justify the action taken by the school. Id. at 573.

       c. Application of the Two Tests

       The facts involved in the present case satisfy both the Reasonable Foreseeability Test and

the Nexus Test. Plaintiffs directed a racist Snapchat video to another student in the school

community. As shown by S.J.W., 696 F.3d at 777, even attempts to hide postings by registering

domains in other countries is insufficient to avoid the Reasonable Foreseeability Test. As one

district court has noted, “it is common knowledge that little, if anything, posted online ever stays

a secret for very long, even with the use of privacy protections.” Shen v. Albany Unified Sch. Dist.,

No. 3:17-cv-02478-JD, 2017 WL 5890089, at *7 (N.D. Cal. Nov. 29, 2017). Both the Fourth and

Ninth Circuits note that it is reasonably foreseeable that when speech is directed at others in the

school community, that the speech might reach the school. Wynar, 728 F.3d at 1069; Kowalski,

652 F.3d at 572.

       Similarly, the facts present in this case also satisfy the Nexus Test utilized by the Fourth

Circuit. In Kowalski, the Fourth Circuit weighed the school’s “compelling interest” in regulating




    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 8 of 17 PageID #: 69
speech that interferes with work and discipline at the school, including harassment and bullying,

with the student’s interest in free speech. 652 F.3d at 572. “Far from being a situation where school

authorities suppress speech on political and social issues based on disagreement with the viewpoint

expressed, school administrators must be able to prevent and punish harassment and bullying in

order to provide a safe school environment conducive to learning.” Id. (citation omitted). It is

important to note that Plaintiffs’ speech is not political or social; it projects hate and is likely to

create a hostile environment for students, especially African American students. This is true even

if Plaintiffs’ original intent was not to harass or bully the recipient. Few words, if any, in the

English language carry the negative connotation that the n-word does. Unlike other slurs, it is

perhaps the only one so vile that it has been truncated to a single letter.: “N-,” known by some as

the nuclear bomb of racial epithets. When the school learned that students had sent a video using

this word to another student and that it spread within the school community (including the families

of students), the school’s interest in preventing further damage to the community cannot be

overstated. Weighing the interests of Plaintiffs being able to use the n-word and send videos

containing that word to other students against the compelling interest protect students and promote

a safe learning atmosphere, Defendants submit a sufficient nexus exists between the speech and

the interests being protected.

       2. Plaintiffs’ Suspension From Extracurricular Activities Is Constitutional Under Tinker.

       Once it is determined that a school can regulate off-campus speech, the court should apply

Tinker to evaluate the constitutionality of the school’s imposition of discipline. Initially, the use

of the n-word and referring to “picking cotton” are the type of highly offensive comments that are

not granted First Amendment protections in the public-school context. This was made clear by the

Supreme Court in Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675 (1986) nearly 35 years ago.




    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 9 of 17 PageID #: 70
In Fraser, a high school student gave a speech at an assembly nominating a fellow student for an

elective office. Id. at 677. During his speech, the student “referred to his candidate in terms of an

elaborate, graphic, and explicit sexual metaphor.” Id. at 677-78. During the speech, a counselor

noted some students “hooted and yelled,” while others appeared bewildered and embarrassed. Id.

at 678. One teacher reported the following day she had to forgo a portion of her class to discuss

the speech. Id. The student was suspended for three days and removed from the list of candidates

for graduation speaker. Id. The student filed suit raising First Amendment protections. Id.

       The District Court found the sanctions violated the student’s free speech under the First

Amendment and the school’s disruptive-conduct rule2 was unconstitutionally vague and overbroad

and that the removal of the student from the list of possible speakers violated the Due Process

Clause of the Fourteenth Amendment. Id. at 679. The Court of Appeals for the Ninth Circuit

affirmed the judgment of the District Court, 755 F.2d 1356 (1985), holding that respondent's

speech was indistinguishable from the protest armband in Tinker v. Des Moines Independent

Community School Dist., 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). The court explicitly

rejected the School District’s argument that the speech, unlike the passive conduct of wearing a

black armband, had a disruptive effect on the educational process. The Supreme Court reversed

the Ninth Circuit and found that the school did not violate the student’s rights.

       The Supreme Court first acknowledged that in Tinker, it previously found that students do

not “shed their constitutional rights to freedom of speech or expression at the schoolhouse gate.”

Id. at 680. But, the Supreme Court noted that the Ninth Circuit treated the lewd language as

essentially the same as the passive expression of a political viewpoint as in Tinker. Id. The Court



2
  The school’s disciplinary rule prohibiting the use of obscene language in the school provides:
“Conduct which materially and substantially interferes with the educational process is prohibited,
including the use of obscene, profane language or gestures.”


    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 10 of 17 PageID #: 71
found that the two types of speech were distinguishable and that lewd or offensive language was

not accorded the same protections as political speech. Id. The Court explained:

       Surely it is a highly appropriate function of public school education to prohibit the
       use of vulgar and offensive terms in public discourse. Indeed, the “fundamental
       values necessary to the maintenance of a democratic political system” disfavor the
       use of terms of debate highly offensive or highly threatening to others. Nothing in
       the Constitution prohibits the states from insisting that certain modes of expression
       are inappropriate and subject to sanctions. The inculcation of these values is truly
       the “work of the schools.” Tinker, 393 U.S., at 508, 89 S.Ct., at 737; see Ambach v.
       Norwick, supra. The determination of what manner of speech in the classroom or
       in school assembly is inappropriate properly rests with the school board.

       The process of educating our youth for citizenship in public schools is not confined
       to books, the curriculum, and the civics class; schools must teach by example the
       shared values of a civilized social order. Consciously or otherwise, teachers—and
       indeed the older students—demonstrate the appropriate form of civil discourse and
       political expression by their conduct and deportment in and out of class.
       Inescapably, like parents, they are role models. The schools, as instruments of the
       state, may determine that the essential lessons of civil, mature conduct cannot be
       conveyed in a school that tolerates lewd, indecent, or offensive speech and conduct
       such as that indulged in by this confused boy.

Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 683 (1986).3 The Court also noted that it has

previously recognized “an interest in protecting minors from exposure to vulgar and offensive

spoken language.” Id. at 684. In the context of Fraser, the Supreme Court found that “it was

perfectly appropriate for the school to disassociate itself to make the point to the pupils that vulgar

speech and lewd conduct is wholly inconsistent with the ‘fundamental values’ of public school

education.” Id. at 685-86.




3
  After Fraser, the Supreme Court found that Fraser’s analysis was not complete because it did
not conduct the “substantial disruption” analysis. Morse v. Frederick, 551 U.S. 393, 394
(2007)(noting that in Tinker, student expression may not be suppressed unless school officials
reasonably conclude that it will “materially and substantially disrupt the work and discipline of
the school.”)




    Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 11 of 17 PageID #: 72
       The Supreme Court also overruled the Ninth Circuit and found that the Due Process Clause

was not violated. The Supreme Court found no merit in the argument that the student did not know

that his speech would subject him to disciplinary sanctions because the school policy was too

vague. Id. at 686. The Supreme Court held that “[g]iven the school’s need to be able to impose

disciplinary sanctions for a wide range of unanticipated conduct disruptive of the educational

process, the school disciplinary rules need not be as detailed as a criminal code which imposes

criminal sanctions.” Id. (citation omitted). Based on the foregoing, there is no doubt that if

Plaintiffs’ used the same hateful language during a school event, the First Amendment would not

protect them.

       Plaintiffs recognize the uncertainty in the law on this issue and suggest that if out-of-school

conduct can be sanctioned, it must “materially and substantially disrupt the work and discipline of

the school.” Contrary to Plaintiffs’ conclusion that the video did not materially or substantially

interfere with school activities, the video that circulated to other students and parents from the

school caused serious disruption. Tinker does not require certainty that a disruption will occur,

only a reasonable forecast of a substantial disruption. Barr v. Lafon, 538 F.3d 554, 565 (6th Cir.

2008); Lowery v. Euverard, 497 F.3d 584, 592 (6th Cir.2007). “According to a federal government

initiative, student-on-student bullying is a ‘major concern’ in schools across the country and can

cause victims to become depressed and anxious, to be afraid to go to school, and to have thoughts

of suicide. See StopBullying.gov, available at www.stopbullying.gov (follow “Recognize the

Warning Signs” hyperlink).” Kowalski, 652 F.3d at 572. Although Plaintiffs may argue that the

video was not meant to harass or bully, it is reasonable to conclude that the video could create a

hostile environment. “[S]chools have a duty to protect their students from harassment and bullying

in the school environment[.]” Id. (citing Lowery v. Euverard, 497 F.3d 584, 596 (6th Cir.2007))




   Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 12 of 17 PageID #: 73
(“School officials have an affirmative duty to not only ameliorate the harmful effects of

disruptions, but to prevent them from happening in the first place”).

        The Sixth Circuit has further defined this duty specifically in respect to athletics. See

Lowery, 497 F.3d at 596) (citing Wildman v. Marshalltown, 249 F.3d 768, 771 (8th Cir. 2001)).

Initially, participation in high school sports is a privilege, not a right. In Tennessee, like the

majority of jurisdictions, the right to participate in athletics is considered to be “a mere privilege.”

Tenn. Secondary Sch. Athletic Ass'n v. Cox, 221 Tenn. 164, 425 S.W.2d 597, 602 (1968) (citations

omitted); Wingad v. Tenn. Secondary Sch. Athletic Ass'n, No. 02A01–9111CH00275, 1992 WL

213380, at *4 (Tenn.Ct.App. Sept. 4, 1992) (citation omitted). Because there is no legal right to

participate in sports, participation in interscholastic athletics is deemed to “fall[ ] outside the

protection of the due process clause of the Fourteenth Amendment.” Wingad, 1992 WL 213380,

at *4. Furthermore, in the context of athletics, the Sixth Circuit has noted that the above mentioned

duty extends to creating an environment conducive to unity and sportsmanship, and further, one

that is free of disruptions that would rip away at the team’s cohesiveness. Id. Here, it absolutely

cannot be said that a racially divided locker room for a high school football team is one that is

exudes unity. Thus, Plaintiffs’ position puts the school in an impossible dilemma. By their

standard, the school must either sit idly by as a racially charged video circulates the student body

and continue to allow those students’ presence to disrupt the locker room and distress minority

students or it must act on behalf of the students that count it to respond to events like this and

suddenly be held liable for a constitutional violation. The Sixth Circuit has expressly decided that

this situation would be “disastrous public policy” and furthermore, that nothing in Tinker requires

this result. Lowery, 497 F.3d at 596.




   Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 13 of 17 PageID #: 74
       Furthermore, the Supreme Court has admonished lower courts that it is improper for

“courts to substitute their own notions of sound educational policy for those of the school

authorities which they review.” Endrew F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001

(2017) (quoting Bd. of Educ. v. Rowley, 458 U.S. 176, 206 (1982)). School officials are not

required to cede control of the school to students simply by virtue of the proverbial, “I can say

what I want because I have free speech” saying. See Fraser, 478 U.S. at 686 (quoting Tinker, 686

U.S. at 526 (Black, J. dissenting)(noting that there is no part of the “Federal Constitution [that]

compels the teachers, parents, and elected school officials to surrender control of the American

public school system to public school students.”). The Sixth Circuit has further noted that to

threaten this top-down model of school authority is to “threaten the mission of the public-school

system.” Lowery, 497 F.3d at 588.

       The substantial disruption that Plaintiffs’ video had on the educational environment is

explained in the declarations submitted by Director Donna Wright and Coach Perry. These are

summarized as follows:

           •   Upon learning of the video, the administration had to conduct an investigation,
               which took up valuable time and resources that could otherwise be utilized to focus
               on student development (Wright Declaration, ¶¶ 7-8);

           •   The administration was concerned that the hate speech contained in the videos
               could potential create tension among students and student athletes and might
               possibly lead to verbal and possibly physical confrontations (Wright Declaration, ¶
               7);

           •    The administration received numerous complaints from parents and news media
               inquiries (Wright Declaration, ¶ 4, 9);

           •   Multiple meetings were held with the football team to ensure unity and fellowship
               and to address racism and how it affects the team (Perry Declaration, ¶¶ 6, 7 and
               9).




   Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 14 of 17 PageID #: 75
       It is difficult to determine the affect that such hateful speech can have on the school’s

student body and teachers, especially when the speech comes from another student, but these facts

establish that considerable time and energy went into curtailing the negative effects of the speech.

   B. Irreparable Injury in Absence of a Preliminary Injunction

       Because in the First Amendment context, likelihood of success on the merits is paramount,

and as stated above Plaintiffs cannot prove they are likely to succeed on the merits, this Court

should deny the motion for a preliminary injunction. Additionally, Defendants acknowledge that

losing the ability to play football for a few games while Plaintiffs seek a permanent injunction can

cause some damage. But, this is not the type of irreparable injury that requires an injunction. See

Matthews v. Nat'l Collegiate Athletic Ass'n, 79 F. Supp. 2d 1199, 1208 (E.D. Wash. 1999)

(“Missing the chance to play in three football games is not the type of irreparable injury

contemplated by the award of a preliminary injunction.”)

   C. Substantial Harm to Others Caused by Preliminary Injunction

       If this Court grants a preliminary injunction and Plaintiffs are allowed to at least

temporarily avoid punishment for the video, this could have a detrimental effect on the District’s

ability to discipline and control the use of racially insensitive speech. School officials have an

affirmative duty to not only ameliorate the harmful effects of disruptions, but to prevent them from

happening in the first place. The Supreme Court “has repeatedly emphasized that need for

affirming the comprehensive authority of the States and of school officials, consistent with

fundamental constitutional safeguards, to prescribe and control conduct in the schools.” Tinker,

393 U.S. at 507. “Without first establishing discipline and maintaining order, teachers cannot begin

to educate their students.” New Jersey v. T.L.O., 469 U.S. 325, 350 (1985) (Powell, J., concurring).




   Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 15 of 17 PageID #: 76
       An injunction in this case would: (1) cause students fear and apprehension knowing that

the District could do nothing to punish the hateful speech and hostile school environments; (2)

allow students to subvert explicit rules and policies; (3) allow the use of the n-word; (4) undermine

the school’s ability to teach character, communication, and social responsibility; (5) create discord

among members of the football team and student body; and (6) tacitly condone racism.

   D. Public Interest Not Served by a Preliminary Injunction

       Because the punishment in this case constitutes a valid exercise of the District’s power to

discipline and enforce its policies and does not impermissibly burden a constitutional right, the

issuance of a preliminary injunction fails to serve the public interest.


                                               Respectfully submitted,

                                               /s/ W. Carl Spining
                                               W. Carl Spining (#016302)
                                               330 Commerce Street, Ste. 110
                                               Nashville, TN 37201
                                               (615) 256-9999
                                               cspining@ortalekelley.com




   Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 16 of 17 PageID #: 77
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, a true and correct copy of the foregoing Response
has been served through the Court’s CM/ECF website upon the attorney of record for the Plaintiffs:

       G. Jeff Cherry, Esq.                  jcherry@lowreylaw.com
       Christopher Beauchamp, Esq.           cbeauchamp@lowreylaw.com
       150 Public Square
       Lebanon, Tennessee 37087

       David L. Hudson, Jr., Esq.            davidhudsonjr@gmail.com
       PNC Law
       615 Main Street, Suite 102
       Nashville, Tennessee 37206


                                                    /s/ W. Carl Spining
                                                    W. Carl Spinning




   Case 3:20-cv-00645 Document 11 Filed 07/31/20 Page 17 of 17 PageID #: 78
